     Case 3:21-cv-00022-NKM Document 6 Filed 07/14/21 Page 1 of 2 Pageid#: 40




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION

ROBERT SCHILLING,                            )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )       Case No. 3:21cv00022
                                             )
RICHARD “JAKE” WASHBURNE,                    )
et al.,                                      )
                                             )
               Defendants.                   )

         MOTION TO DISMISS OF DEFENDANTS WASHBURNE AND MALLEK

        Defendants Richard Washburne and Leo Mallek, by counsel, move this Court pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure to dismiss Plaintiff Robert Schilling’s

Complaint. For the reasons stated in the accompanying Memorandum in Support of Motion to

Dismiss, the Plaintiff failed to state a claim against Defendants Washburne and Mallek upon

which relief can be granted.

        WHEREFORE, Defendants Richard Washburne and Leo Mallek respectfully move the

Court to dismiss the Complaint against them as more specifically set out in the accompanying

memorandum, and award them such other relief as the Court deems just and proper.

                                             RICHARD “JAKE” WASHBURNE
                                             and LEO MALLEK

                                             By /s/ Jim H. Guynn, Jr.
                                             Jim H. Guynn, Jr., Esq. (VSB #22299)
                                             Guynn, Waddell, Carroll & Lockaby, P.C.
                                             415 S. College Avenue
                                             Salem, Virginia 24153
                                             Phone: 540-387-2320
                                             Fax: 540-389-2350
                                             Email: jimg@guynnwaddell.com
                                             Attorney for Defendants Richard Washburne and
                                             Leo Mallek



                                                 1
  Case 3:21-cv-00022-NKM Document 6 Filed 07/14/21 Page 2 of 2 Pageid#: 41




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 14th day of July, 2021, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send notification of such filing to:

Matthew D. Hardin, Esq.
Hardin Law Office
1725 I Street, Suite 300
Washington, DC 20006
matt@matthewhardin.com
Counsel for Plaintiff



                                              /s/ Jim H. Guynn, Jr.
                                              Jim H. Guynn, Jr., (VSB #22299)
                                              Guynn, Waddell, Carroll & Lockaby, P.C.
                                              415 S. College Avenue
                                              Salem, Virginia 24153
                                              Phone: 540-387-2320
                                              Fax: 540-389-2350
                                              Email: jimg@guynnwaddell.com
                                              Attorney for Defendants Richard Washburne and
                                              Leo Mallek




                                                 2
